NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-3057

                                  JUAN R. COLON,

                                                      Petitioner,

                                           v.

                             DEPARTMENT OF JUSTICE,

                                                      Respondent.


        Matthew T. Surlin, Rozanski & Associates, of Los Angeles, California, argued for
petitioner. With him on the brief was Stanley H. Rozanski.

      Steven M. Mager, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Michael F. Hertz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Donald E. Kinner, Assistant Director.


Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-3057


                                 JUAN R. COLON,

                                                     Petitioner,

                                         v.

                           DEPARTMENT OF JUSTICE,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           SF0752070266-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, FRIEDMAN and GAJARSA, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED October 9, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk